United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverview, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0537
Issued: August 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On January 18, 2019 appellant, through counsel, filed a timely appeal from a November 28,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 28, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition as a consequence of the accepted April 17, 2012 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as presented in the prior Board decisions are incorporated herein by reference. The relevant facts
are as follows.
On April 19, 2012 appellant, then a 40-year-old sales and service associate, filed a
traumatic injury claim (Form CA-1) alleging that on April 17, 2012 she sustained injuries to her
knees, back, and hands when she tripped and fell when carrying boxes while in the performance
of duty. OWCP assigned File No. xxxxxx181 and accepted the conditions of lumbar sprain,
bilateral shoulder sprains, and aggravation of bilateral carpal tunnel syndrome.5
On March 25, 2015 counsel requested that acceptance of the instant claim, OWCP File No.
xxxxxx181, be expanded to include depression and anxiety secondary to medical conditions. He
forwarded medical evidence including reports from Dr. Gary K. Arthur, appellant’s attending
Board-certified psychiatrist, dated June 18 2013 to August 5, 2015, who noted that he began
treating appellant in April 2011. Dr. Arthur advised that appellant’s depression and anxiety had
been documented since 1991, but that because her work injuries increased in disability and pain,
her depression and anxiety were directly and steadily aggravated and worsened. He noted that
these conditions began to affect her ability to concentrate, attend to task, and make good
judgments. Dr. Arthur diagnosed depression and anxiety secondary to the accepted conditions and
concluded that appellant became totally disabled from work on April 20, 2013 and remained
unable to work anywhere.
By decision dated September 17, 2015, OWCP denied expansion of the claim, finding that
the medical evidence submitted was insufficient. Appellant appealed to the Board and, by decision
dated April 11, 2016, the Board affirmed the September 17, 2015 decision.6
On July 18 and December 29, 2016 appellant, through counsel, requested reconsideration
and submitted additional reports from Dr. Arthur.

4

Docket No. 16-0404 (issued April 11, 2016); Docket No. 17-1583 (issued May 10, 2018).

5

Appellant stopped work on April 18, 2013 and filed an occupational disease claim (Form CA-2), adjudicated by
OWCP under File No. xxxxxx325. With that claim, she described perceived hostile treatment at work, alleging that
it caused depression and anxiety such that she could not work. Appellant did not allege that the conditions accepted
in this case, OWCP File No. xxxxxx181, led to increased depression and anxiety. OWCP denied the claim in OWCP
File No. xxxxxx325 on March 17, 2014. These claims have not been consolidated and OWCP File No. xxxxxx325 is
not presently before the Board. Upon return of the case file, OWCP should consider administratively combining these
claim files.
6

Supra note 4.

2

By decisions dated September 7, 2016 and March 28, 2017, OWCP denied modification of
the prior decisions.
On July 14, 2017 appellant, through counsel, again appealed to the Board. By decision
dated May 10, 2018, the Board found that appellant had not met her burden of proof to establish
an emotional condition as a consequence of the accepted April 17, 2012 employment injury.7
On October 1, 2018 appellant, through counsel, requested reconsideration and submitted a
September 7, 2018 report from Dr. Arthur. Dr. Arthur noted the conditions accepted due to the
April 17, 2012 employment injury and indicated that appellant’s conditions had become chronic,
that she was still on medication, and required physical therapy and acupuncture. He opined that,
while there were many elements that contributed to appellant’s emotional condition, including her
relationship with employing establishment management and a June 7, 2013 motor vehicle
accident, her accepted employment injuries were the major factors that contributed to the
development and severity of her depression and anxiety. Dr. Arthur referred to medical literature,
maintaining that it was established that inflammation in an injured area produced chemicals, which
would go to the brain and cause depression and anxiety, noting that appellant experienced pain on
a daily basis which limited her ability to use her upper extremities and contributed to her anxiety
and depression. He further indicated that appellant had difficulty with activities of daily living
and sleeplessness due to pain, and these difficulties led to feelings of worthlessness and
hopelessness which contributed to her emotional condition.
Dr. Mark A. Seldes, Board-certified in family medicine, submitted treatment notes dated
October 24, 2017 to October 31, 2018. He noted appellant’s complaints of pain in her lower back
and shoulder, carpal tunnel symptoms, and difficulties with activities of daily living. Dr. Seldes
described physical examination findings and diagnosed sprains of the lumbar region, both
shoulders and arms, bilateral carpal tunnel syndrome, herniated discs at L3-4, L4-5, and L5-S1,
bilateral radiculopathy of both lower extremities, internal derangement and impingement
syndrome of both shoulders, depression, and anxiety disorder. He advised that appellant continued
to suffer from multiple injuries due to the April 17, 2012 injury.
By decision dated November 28, 2018, OWCP denied modification.
LEGAL PRECEDENT
The claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. The opinion must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship of the diagnosed condition and the specific employment factors or employment
injury.8

7

Supra note 4.

8

S.H., Docket No. 18-1634 (issued May 13, 2019).

3

Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.9 Neither the mere fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or condition
was caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.10
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to a claimant’s own intentional misconduct.11 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an emotional
condition as a consequence of the accepted April 17, 2012 employment injury.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
that was previously considered in its April 11, 2016 and May 10, 2018 decisions. Findings made
in prior Board decisions are res judicata, absent any further review by OWCP under section 8128
of FECA.13
Following the Board’s May 10, 2018 decision, OWCP received a September 7, 2018 report
from Dr. Arthur in which he noted the accepted conditions due to the April 17, 2012 employment
injury. Dr. Arthur indicated that appellant’s conditions had become chronic. He opined that, while
many elements contributed to appellant’s emotional condition, including her relationship with
employing establishment management and a June 7, 2013 motor vehicle accident, her employment
injuries were the major factors that caused the development and severity of her anxiety and
depression. Dr. Arthur referred to medical literature, maintaining that it was established that
inflammation in an injured area produced chemicals, which went to the brain and caused
depression and anxiety, noting that appellant experienced pain on a daily basis, which limited her
ability to use her upper extremities and; therefore, this contributed to her anxiety and depression.
The Board has held that a report is of limited probative value regarding causal relationship if it
does not contain medical rationale explaining how a given medical condition or disability was
causally related to a condition of employment.14 While Dr. Arthur generally notes that her daily
pain led to impacts on her activities of daily living along with other elements, however, to establish
a consequential injury the medical evidence must establish that the claimed condition was a direct
9

C.V., Docket No. 18-1106 (issued March 20, 2019).

10

Id.

11

Mary Poller, 55 ECAB 483, 487 (2004); 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation
Law 10-1 (2006).
12

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

13

T.B., Docket No. 19-0029 (issued June 21, 2019).

14

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

4

and natural result of a compensable primary injury.15 To the extent that Dr. Arthur relies upon
medical literature to provide the necessary rationale, the Board has held that newspaper clippings,
medical texts, and excerpts from publications are of no evidentiary value in establishing the
necessary causal relationship between a claimed condition and an accepted employment injury
because such materials are of general application and are not determinative of whether the
specifically claimed condition is related to the particular employment factors alleged by the
employee.16 Other than to opine that appellant’s pain led to limitations in use of her upper
extremities, Dr. Arthur offered no physiological basis to support an opinion that appellant
developed consequential depression and anxiety as he did not sufficiently explain how the medical
literature applied to appellant’s specific circumstances.17 For these reasons the Board finds that
the September 7, 2018 report of Dr. Arthur is insufficient to establish the claim.
As to Dr. Seldes’ opinion that appellant continued to suffer from multiple injuries due to
the April 17, 2012 injury, the Board has held that a mere conclusion without the necessary medical
rationale explaining how and why the physician believes that a claimant’s accepted exposure could
result in a diagnosed condition is not sufficient to meet the claimant’s burden of proof. The
medical evidence must also include rationale explaining how the physician reached the conclusion
he or she is supporting.18 Dr. Seldes offered no further explanation and diagnosed many conditions
that are not accepted under this claim. His opinion is, therefore, insufficient to establish
consequential anxiety and depression.19
As the medical evidence of record is insufficient to establish causal relationship, the Board
finds that appellant has not met her burden of proof.
On appeal counsel asserts that OWCP erred in finding Dr. Arthur’s opinion insufficiently
rationalized. As explained above, Dr. Arthur failed to provide sufficient rationale explaining how
these additional conditions had been caused or aggravated by the accepted April 17, 2012
employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant has not established an emotional condition as a consequence of
the accepted April 17, 2012 employment injury.

15

Supra note 12.

16

P.J., Docket No. 18-1738 (issued May 17, 2019); William C. Bush, 40 ECAB 1064, 1075 (1989).

17

Id.

18

M.M., Docket No. 18-0817 (issued May 17, 2019).

19

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the November 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 23, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

